Citation Nr: 1540272	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  10-00 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran had active duty service from March 1961 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for bilateral hearing loss. 

In May 2010, the Veteran testified during a Board hearing before a now retired Veterans Law Judge (VLJ) at the RO.  A hearing transcript has been associated with the claims file.

In September 2010, the Board, inter alia, denied the Veteran's claim for service connection for bilateral hearing loss.  The Veteran subsequently appealed the September 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2011, the Court granted a Joint Motion for Remand (JMR) vacating the portion of the Board's decision that denied service connection for hearing loss, and remanding the claim to the Board for further proceedings consistent with the JMR.

The Board again denied the current claim in a September 2011 decision.  However, that decision was vacated in June 2014, and then remanded in August 2014 for a new Board hearing.  In June 2015, the Veteran testified before the undersigned VLJ, and a transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to adjudication of the Veteran's claim for service connection for bilateral hearing loss.
Initially, the Board finds that a new medical opinion is necessary.  The Veteran has recently testified during his June 2015 Board hearing that he was told by a private physician post service that his hearing loss is related to fluid in his ears.  Service treatment records show that, in April 1963, the Veteran was seen multiple times for complaints of a left ear ache and a "running ear." An assessment was made of left otitis media.  Thereafter, separation examination in March 1965 appears to show normal hearing acuity based upon whispered voice testing.  However, post-service employment-related audiometry shows some degree of hearing loss in the left ear at 4000 Hertz as early as March 1975.  Based on the foregoing evidence, the Board finds that an examination and medical opinion are necessary, particularly with respect to the left ear.  

Although two VA opinions have already been obtained, neither adequately addresses any potential relationship between the Veteran's in-service ear complaints and his current hearing loss.  Furthermore, the July 2007 and February 2009 VA opinions are seemingly at odds with each other, as the July 2007 VA examiner found the Veteran's hearing loss configuration and asymmetry to not be consistent with noise exposure, while the February 2009 VA examiner appears to attribute the Veteran's current hearing loss to post service noise exposure.  Thus, reconciliation is necessary.  Thus, the Board finds it particularly necessary to obtain an opinion that addresses the Veteran's documented left ear complaints in service. 

Additionally, as the Veteran has testified that he receives treatment for his hearing loss from his private family physician, those records should be requested on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have recently treated him for his hearing loss.  After securing any necessary releases, the AOJ should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2.  Then, schedule the Veteran for a VA ear disease examination.  Any medically indicated tests should         be accomplished and the results reported.

Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left ear or right hear hearing loss arose in service or is otherwise related to service.  In issuing the opinion, the examiner should discuss the significance, if any, of the Veteran's treatment for otitis media and a "running ear" in service, as well as the post-service employment-related audiometry.  The examiner should discuss whether the Veteran's right or left ear hearing loss is consistent with noise-induced hearing loss, and whether any hearing loss the Veteran was experiencing in 1975 was/was not merely a delayed response to his conceded in-service noise exposure.  

The examiner should explain the rationale for any opinion reached.

3.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




